


--------------------------------------------------------------------------------

Exhibit 10.3

 
ADMINISTRATIVE SERVICES AGREEMENT
 
dated as of February 4, 2019
 
between
 
NEW FORTRESS INTERMEDIATE LLC
 
and
 
FIG LLC
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


          Page
     
Section 1
DEFINITIONS
1
     
Section 2
SERVICES
2
     
Section 3
DEVOTION OF TIME; ADDITIONAL ACTIVITIES
3
     
Section 4
CONFIDENTIALITY
4
     
Section 5
COMPENSATION
4
     
Section 6
EXPENSES OF THE COMPANY
4
     
Section 7
LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION
4
     
Section 8
NO PARTNERSHIP OR JOINT VENTURE
5
     
Section 9
TERMINATION
5
     
Section 10
ASSIGNMENT
5
     
Section 11
NOTICES
5
     
Section 12
BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS
6
     
Section 13
ENTIRE AGREEMENT
6
     
Section 14
GOVERNING LAW; SEVERABILITY
7
     
Section 15
JURISDICTION; WAIVER OF JURY TRIAL
7
     
Section 16
NO IMPLIED WAIVERS
7
     
Section 17
HEADINGS
7
     
Section 18
COUNTERPARTS; EFFECTIVENESS
8
     
Section 19
GENDER
8

 
i

--------------------------------------------------------------------------------

ADMINISTRATIVE SERVICES AGREEMENT
 
THIS ADMINISTRATIVE SERVICES AGREEMENT, is made as of February 4, 2019 by and
between NEW FORTRESS INTERMEDIATE LLC, a Delaware limited liability company (the
“Company”), and FIG LLC, a Delaware limited liability company (together with its
permitted assignees, the “Provider”).
 
WITNESSETH:
 
WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities of or available to the
Provider and to have the Provider undertake the duties and responsibilities
hereinafter set forth, on behalf of the Company, as provided in this Agreement;
and
 
WHEREAS, the Provider desires to provide the services of certain of its
employees, consultants or other agents to the Company to assist in managing the
Company’s business and provide advisory, transactional, operations and
construction, permitting and development, gas supply, new business procurement
and development, marine activities, corporate finance, legal, risk management,
tax and accounting services to the Company or such other services as the parties
shall otherwise agree (collectively, the “Administrative Services”) and the
Company desires to engage the Provider to provide said Administrative Services
and to set forth the terms and conditions applicable to such Administrative
Services;
 
NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO AGREE AS FOLLOWS:
 
SECTION 1
             DEFINITIONS.

The following terms have the meanings assigned to them:
 
(a)          “Administrative Services” has the meaning set forth in the
recitals.
 
(b)          “Agreement” means this Administrative Services Agreement, as
amended from time to time.
 
(c)          “Board of Directors” means the Board of Directors of New Fortress
Energy LLC, the sole managing member of the Company.
 
(d)          “Company” has the meaning set forth in the introductory paragraph.
 
(e)          “Delaware Courts” has the meaning set forth in Section 15 hereof.
 
(f)          “Governing Instruments” means, with regard to any entity, the
certificate or articles of incorporation and bylaws in the case of a
corporation, certificate of limited partnership (if applicable) and the
partnership agreement in the case of a general or limited partnership, the
certificate or articles of formation and the operating agreement in the case of
a limited liability company, or, for any other type of entity, comparable
governing documents.
1

--------------------------------------------------------------------------------

(g)          “Indemnified Party” has the meaning set forth in Section 7(a)
hereof.
 
(h)          “Person” means any natural person, corporation, limited liability
company, general partnership, limited partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
authority, or other entity, and shall include any successor (by merger or
otherwise) of such entity.
 
(i)          “Provider” has the meaning set forth in the introductory paragraph.
 
(j)           “Subsidiary” with respect to any Person means: (i) a corporation,
a majority of whose capital stock with voting power, under ordinary
circumstances, to elect directors is at the time, directly or indirectly owned
by such Person, by a Subsidiary of such Person, or by such Person and one or
more Subsidiaries of such Person, without regard to whether the voting of such
capital stock is subject to a voting agreement or similar Restriction, (ii) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (A) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (B) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company or (iii) any other Person (other than a
corporation) in which such Person, a Subsidiary of such Person or such Person
and one or more Subsidiaries of such Person, directly or indirectly, at the date
of determination thereof, has (A) the power to elect or direct the election of a
majority of the members of the governing body of such Person (whether or not
such power is subject to a voting agreement or similar restriction) or (B) in
the absence of such a governing body, a majority ownership interest.
 
SECTION 2
             SERVICES.

(a)          The Company hereby appoints the Provider and the Provider hereby
agrees to provide such Administrative Services, upon the terms and conditions of
this Agreement, to the Company and its Subsidiaries as the Board of Directors
shall reasonably request by way of written notice to the Provider, which notice
shall specify the Administrative Services requested and shall include all
background material necessary for the Provider to complete such services.
 
(b)          The Provider, in its capacity as provider of the Administrative
Services, at all times will be subject to the supervision of the Board of
Directors and will have only such functions and authority as the Company may
delegate to it including, without limitation, the functions and authority
identified herein and delegated to the Provider hereby.
 
(c)          The Provider may enter into agreements with other parties,
including its affiliates, to provide the Administrative Services, provided, that
any such agreements entered into with affiliates of the Provider shall (i) be on
terms that are substantially consistent in all material respects with the terms
that could have been obtained in a comparable transaction by the Company with an
unrelated Person and (ii) not relieve the Provider of its obligations hereunder.
 
2

--------------------------------------------------------------------------------

(d)          The Provider may retain, for and on behalf, and at the sole cost
and expense, of the Company, such services of accountants, legal counsel, tax
counsel, appraisers, insurers, brokers or business developers, transfer agents,
registrars, developers, investment banks, financial advisors, underwriters,
asset managers, banks and other lenders and others as the Provider deems
necessary or advisable in connection with the Administrative Services provided
hereby. Notwithstanding anything contained herein to the contrary, the Provider
shall have the right to cause any such services to be rendered by its employees
or affiliates (which, for the avoidance of doubt, includes any employees,
consultants or agents or any affiliate of the Provider). The Company shall pay
or reimburse the Provider or its affiliates performing such services for the
out-of-pocket cost thereof; provided, that such costs and reimbursements are
substantially consistent in all material respects with those which would be
payable to outside professionals or consultants engaged to perform such services
pursuant to agreements with an unrelated Person.
 
(e)          In providing Administrative Services, the Provider shall be
(i) entitled to rely reasonably on qualified experts hired by the Provider and
(ii) fully protected in relying in good faith on the records of the Company and
upon reports, opinions, and other information provided by officers of the
Company and other Persons employed or engaged by the Company as to matters the
Provider reasonably believes are within such other Person’s professional or
expert competence.
 
SECTION 3
             DEVOTION OF TIME; ADDITIONAL ACTIVITIES.

(a)          The Provider shall devote such time and efforts to the performance
of the Administrative Services as the Provider deems reasonably necessary or
appropriate; provided, however, that no minimum number of hours is required to
be devoted by the Provider on a weekly, monthly, annual or other basis. The
Company shall not have any right to dictate or direct the details of the
services rendered hereunder. The Provider shall perform all services to be
provided hereunder as an independent contractor to the Company.
 
(b)          Nothing herein shall prevent the Provider or any of its affiliates
or any of the officers and employees of any of the foregoing from engaging in
other businesses or from rendering services of any kind to any other Person,
including investment in, or advisory service to others investing in, the liquid
natural gas business.
 
(c)          Managers, members, partners, officers, employees and agents of the
Provider or affiliates of the Provider may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as from time to time
amended, or by any resolutions duly adopted by the Board of Directors pursuant
to the Company’s Governing Instruments. When executing documents or otherwise
acting in such capacities for the Company, such Persons shall use their
respective titles in the Company.
3

--------------------------------------------------------------------------------

SECTION 4
             CONFIDENTIALITY

The Provider shall keep confidential any and all non-public information obtained
in connection with the services rendered under this Agreement and shall not
disclose any such information to any Person, except to (i) its affiliates,
members, officers, directors, employees, agents, representatives, subcontractors
or advisors who have a need to know such information in order to carry out their
duties to the Company and who have a duty to the Provider or to the Company to
keep such information confidential, (ii) to appraisers, financing sources and
others in the ordinary course of the Provider’s business for the purpose of
rendering services hereunder, provided that such Persons agree to keep such
information confidential, (iii) in connection with any governmental or
regulatory requests of the Provider and any of its affiliates, members,
officers, directors, employees, agents, representatives, subcontractors or
advisors, (iv) as required by applicable law or regulation or (v) with the prior
written consent of the Board of Directors.
 
SECTION 5
             COMPENSATION.

Unless and until otherwise agreed between the Company and the Provider, during
the term of this Agreement (as the same may be extended from time to time), the
Provider will not receive any service fee from the Company. If the Company and
the Provider agree at a later time to include a service fee in the terms of this
Agreement, such service fee will be negotiated between the Company and the
Provider in good faith.
 
SECTION 6
             EXPENSES OF THE COMPANY.

Unless otherwise agreed by the Provider, the Company shall pay all of its
expenses and shall promptly reimburse the Provider or (for the avoidance of
doubt) its affiliates for documented expenses of the Provider or its affiliates
incurred on its behalf or in connection with the Administrative Services
provided hereunder, including any expenses incurred prior to the date of this
Agreement.
 
SECTION 7
             LIMITS OF PROVIDER RESPONSIBILITY; INDEMNIFICATION.

(a)          The Company shall (i) indemnify and hold harmless the Provider and
each of its affiliates, and each of their respective equityholders, directors,
officers, employees, sub-advisors, agents and controlling Persons and each of
their respective affiliates (collectively, the “Indemnified Parties”), to the
fullest extent permitted by law, from and against any and all losses, claims,
damages and liabilities, joint or several, to which any Indemnified Party may
become subject, caused by, related to or arising out of this Agreement, the
Administrative Services or any other advice or services contemplated by this
Agreement or the engagement of the Provider pursuant to, and the performance by
any Indemnified Party of the Administrative Services contemplated by, this
Agreement and (ii) pay in advance of the final disposition of any pending or
threatened claim or any action or proceeding to, or reimburse, each Indemnified
Party all costs and expenses (including reasonable attorney’s fees and
expenses), as incurred, in connection with the investigation of, preparation for
or defense of any such pending or threatened claim or any such action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
or on behalf of the Company and whether or not resulting in any liability.
Notwithstanding the preceding sentence, the Company shall not be liable to an
Indemnified Party pursuant to this Section 7(a) to the extent that such loss,
claim, damage, liability, cost or expense is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s willful misconduct or fraud. An Indemnified Party shall
repay to the Company all amounts advanced to such Indemnified Party if it is
ultimately determined that such Indemnified Party is not entitled to
indemnification hereunder.
4

--------------------------------------------------------------------------------

(b)          The Company agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort, or otherwise) to the
Company, any member or any other Person related to or arising out of this
Agreement, the Administrative Services or any other advice or services
contemplated by this Agreement or the engagement of the Provider pursuant to,
and the performance by any Indemnified Party of the Administrative Services
contemplated by, this Agreement, except to the extent that any loss, claim,
damage, liability, cost or expense is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s willful misconduct or fraud.
 
(c)          The Provider shall, to the full extent lawful, reimburse, indemnify
and hold the Company, its equityholders, directors, officers, employees and
controlling Persons, harmless of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
attorneys’ fees) to the extent that such expense, loss, damage, liability,
demand, charge or claim is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the Provider’s willful
misconduct or fraud.
 
SECTION 8
             NO PARTNERSHIP OR JOINT VENTURE.

Nothing in this Agreement shall be construed to make the Company and the
Provider partners or joint venturers or impose any liability as such on either
of them.
 
SECTION 9
             TERMINATION.

(a)          This Agreement may be terminated at any time by (i) written
agreement of the Company and the Provider or (ii) by either the Company or the
Provider, upon 60 days’ prior written notice to the other party and this
Agreement shall terminate upon the expiration of such 60 day period unless the
parties shall otherwise agree.
 
(b)          If this Agreement is terminated pursuant to this Section 9, such
termination shall be without any further liability or obligation of either party
to the other. In addition, Section 7 of this Agreement shall survive termination
of this Agreement.
 
SECTION 10
           ASSIGNMENT.

Neither of the parties hereto shall have the right to assign this Agreement
without the prior written consent of the other party; provided, that no consent
of the Company shall be required in the case of an assignment by the Provider to
an entity whose day-to-day business and operations are managed or supervised by
Mr. Wesley R. Edens or individuals under Mr. Eden’s supervision.
 
SECTION 11
            NOTICES.

All notices, requests, consents and other communications required or permitted
hereunder shall be in writing and shall be hand delivered or mailed postage
prepaid by registered or certified mail, electronic mail or by facsimile
transmission (with immediate telephonic confirmation thereafter),
5

--------------------------------------------------------------------------------

 
(a)                If to the Company:
 
      New Fortress Intermediate LLC
      c/o New Fortress Energy LLC
      111 W. 19th Street, 8th Floor
      New York, New York 10111
      Attention:  Christopher Guinta
      E-mail:      cguinta@newfortressenergy.com
 
 (b)                If to the Provider:
 
      FIG LLC
     1345 Avenue of the Americas
      46th Floor
      New York, New York 10105
      Attention:  David Brooks
      E-mail:      dbrooks@fortress.com
 
or at such other address as the Company or the Provider each may specify by
written notice to the others, and each such notice, request, consent and other
communication shall for all purposes of the Agreement be treated as being
effective or having been given when delivered (i) upon receipt of such notice if
delivered personally, (ii) upon receipt of facsimile confirmation if transmitted
by facsimile, (iii) if sent by mail, at the earlier of its receipt or 72 hours
after the same has been deposited in a regularly maintained receptacle for the
deposit of United States mail, addressed and postage prepaid as aforesaid, or
(iv) if delivered by electronic or any other means, when delivered to the
address specified pursuant to this Section 11.
 
SECTION 12
           BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.
 
SECTION 13
           ENTIRE AGREEMENT.

This Agreement, as in effect on the date hereof and as may be amended, restated,
modified or supplemented from time to time, constitutes the entire agreement
between the parties hereto relating to the subject matter hereof and supersedes
all prior contracts, agreements, discussions and understandings between them. No
course of prior dealings between the parties shall be relevant to supplement or
explain any term used in this Agreement. Acceptance or acquiescence in a course
of performance rendered under this Agreement shall not be relevant to determine
the meaning of this Agreement even though the accepting or the acquiescing party
has knowledge of the nature of the performance and an opportunity for objection.
No waiver of any terms or conditions of this Agreement in one instance shall
operate as a waiver of any other term or condition or as a waiver in any other
instance.
 
6

--------------------------------------------------------------------------------

SECTION 14
           GOVERNING LAW; SEVERABILITY.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the principles of conflicts of
law. If it shall be determined by a court of competent jurisdiction that any
provisions or wording of this Agreement shall be invalid or unenforceable under
applicable law, such invalidity or unenforceability shall not invalidate the
entire Agreement. In that case, this Agreement shall be construed so as to limit
any term or provision so as to make it enforceable or valid within the
requirements of applicable law, and, in the event such term or provisions cannot
be so limited, this Agreement shall be construed to be substituted with terms
and provisions as closely equivalent to such invalid or unenforceable terms or
provisions as permissible under applicable law. If it shall be determined by a
court of competent jurisdiction that any provision of this Agreement is invalid
or unenforceable, this Agreement shall be construed or interpreted so as (a) to
make it enforceable or valid and (b) to make such provisions as closely
equivalent to those set forth in this Agreement as is permissible under
applicable law.
 
SECTION 15
           JURISDICTION; WAIVER OF JURY TRIAL

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, or relating in any manner to, this Agreement, must be
brought against any of the parties in the Court of Chancery of the State of
Delaware or, in the event that such court does not have subject matter
jurisdiction, to another court of the State of Delaware or a U.S. federal court
located in the State of Delaware (collectively, “Delaware Courts”), and each
party irrevocably submits to the exclusive jurisdiction of the Delaware Courts
and hereby consents to service of process in any such action or proceeding by
the delivery of such process to such party at the address and in the manner
provided in Section 11. Each party hereby irrevocably and unconditionally waives
any objection to the laying of venue in any such action or proceeding in the
Delaware Courts and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any action, suit or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH PARTY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT.
 
SECTION 16
            NO IMPLIED WAIVERS.

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
SECTION 17
            HEADINGS.

Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define or limit the
scope or intent of this Agreement or any provision hereof.
 
7

--------------------------------------------------------------------------------

SECTION 18
            COUNTERPARTS; EFFECTIVENESS.

This Agreement may be executed in several counterparts with the same effect as
if the parties executing the several counterparts had all executed one
counterpart. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by the other party hereto.
 
SECTION 19
            GENDER.

Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.
 
8

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

       
COMPANY:
       
NEW FORTRESS INTERMEDIATE LLC,
a Delaware limited liability company
       
By:
New Fortress Energy LLC, its sole managing member
       
By:
/s/ Christopher S. Guinta
   
Name: Christopher S. Guinta
   
Title: Chief Financial Officer
       
PROVIDER:
       
FIG LLC,
a Delaware limited liability company
       
By:
/s/ Randal A. Nardone
   
Name: Randal A. Nardone
   
Title: Chief Executive Officer


 
[Signature Page to Administrative Services Agreement]
 

 

--------------------------------------------------------------------------------